Citation Nr: 0727139	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  04-42 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left shoulder dislocation with post-
traumatic osteoarthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from June 1 to September 1, 
1982.  He also had 25 years of active and inactive duty for 
training with the Air Force Reserve.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for residuals of a left 
shoulder dislocation with post-traumatic osteoarthritis and 
assigned a 20 percent disability evaluation.  In June 2007, 
the veteran testified before the undersigned at a Travel 
Board hearing conducted at the RO.  A transcript is of 
record.


FINDING OF FACT

The veteran's left shoulder dislocation residuals are 
manifested by limitation of motion, pain on motion, mild 
osteoarthritis, and recurrent spontaneous dislocations.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a left shoulder dislocation with post-traumatic 
osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.45, 4.59, Diagnostic 
Codes (DCs) 5003, 5010, 5200, 5201, 5202 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In August 2002 and November 2003, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing the current 
degree of disability, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any evidence in your possession that pertains to your 
claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of these letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a November 2004 
SOC and a December 2004 SSOC each provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.); (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.); (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.); (d) Excess fatigability; (e) Incoordination, 
impaired ability to execute skilled movements smoothly; (f) 
Pain on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Under 38 C.F.R. Part 4, § 4.71a, DC 5010 (2006), traumatic 
arthritis is to be rated as degenerative arthritis.  
Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

Pursuant to 38 C.F.R. Part 4, DC 5202, a 40 percent 
evaluation for impairment of the humerus requires fibrous 
union of the humeral head.  A 30 percent disability 
evaluation under DC 5201 requires that motion of the arm be 
limited to 25 degrees from the side.  According to DC 5200, a 
30 percent disability evaluation would require that the 
scapulohumeral articulation display intermediate (between 
favorable and unfavorable) ankylosis.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Factual background and analysis

The evidence of record shows that the veteran first 
dislocated his left shoulder, his minor extremity, while on 
active duty on February 21, 1998.  This was manually reduced.  
Since that time, he has experienced multiple spontaneous 
dislocations.

The veteran has undergone physical therapy from VA for this 
condition.  On January 9, 2003, he presented with a history 
of another dislocation the previous week.  Abduction and 
flexion were limited to about 90 degrees secondary to pain, 
and he had full internal and external rotation.  The 
apprehension test was positive.  An MRI revealed Hill-Sachs 
deformity of the humeral heads; the anterior/inferior labrum 
was not visible, which possibly represented a tear.  A 2003 
service record noted that he had had repetitive dislocations 
of the shoulder and was not fit for further Reserve duty.  A 
private X-ray obtained in October 2003 showed mild 
degenerative joint disease of the acromioclavicular joint 
with sclerosis of the articular surfaces without narrowing.  
The glenohumeral joint was unremarkable.  A clinical note 
from October 24, 2003 revealed that the shoulder was mildly 
tender to palpation and on range of motion.

In April 2004, the veteran was afforded a VA examination.  
This noted that he had been seen at the emergency room three 
days previously for a dislocation that had spontaneously 
reduced when he reached out to sign some administrative 
papers.  He said that reaching overhead would cause a 
dislocation, as would sleeping in certain positions.  At 
times, he would immobilize the arm with a sling.  Range of 
motion studies found that abduction and flexion of the 
shoulder were to 90 degrees; external rotation was to 80 
degrees, and internal rotation was to 30 degrees.  He said 
that instability was his main problem; motion was 
additionally limited by pain and weakness, as well as lack of 
endurance.  He also displayed decreased left upper extremity 
muscle power and movement was guarded.  The diagnosis was 
post traumatic osteoarthritis due to recurrent dislocations.

The veteran was seen on October 9, 2004, at which time he 
said that his last dislocation had been the week before. He 
was unable to do any lifting, pushing or pulling.  The long-
term prognosis was that he would continue to have 
dislocations if he did not have it surgically repaired.  

An examination of the veteran was conducted in February 2007 
in conjunction with the May 2007 Medical Evaluation Board 
(MEB) report.  He stated that he does not reach away from his 
body or reach overhead.  His last shoulder dislocation had 
occurred three months prior to this examination.  Forward 
flexion was to 90 degrees; at that point, he became hesitant.  
With the arm at his side, external rotation was to 10 degrees 
versus 60 degrees on the right; he was apprehensive about 
externally rotating the arm beyond that point.  External 
strength was normal.  The impression was left shoulder 
recurrent instability.  The May 2007 MEB found that, without 
surgery, he was likely to have continuing dislocations.  It 
was recommended that he not be retained in the Air Force 
Reserve.

After careful review of the evidence of record, the Board 
finds that entitlement to an evaluation in excess of 20 
percent for recurrent left shoulder dislocations has not been 
established.  Under DC 5010, there is no provision for an 
evaluation in excess of 20 percent.  The objective evidence 
does not indicate that the veteran has fibrous union of the 
humeral head, motion of the arm limited to 25 degrees from 
his side, or ankylosis (between favorable and unfavorable) of 
the scapulohumeral articulation, as would be required to 
warrant an evaluation in excess of 20 percent under DCs 5202, 
5201, or 5200.  What the evidence demonstrates is that the 
veteran has recurrent dislocations of the left shoulder with 
guarded arm movements and movement only to the shoulder 
level, which is consistent with the 20 percent evaluation 
currently assigned.  

Finally, the Board notes that we have considered the 
veteran's functional loss due to pain on motion, under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 for all rating codes 
potentially applicable to the veteran's disability.  DeLuca 
v. Brown, 8 Vet. App. 202, 207-8 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant. 38 C.F.R. § 4.40.  The Board finds that the effects 
of pain reasonably shown to be due to the veteran's service-
connected left shoulder disability are contemplated in the 20 
percent rating assigned by the Board.  There is no indication 
that pain, due to disability of the left shoulder, has caused 
functional loss greater than that contemplated by the 20 
percent evaluation assigned; any additional functional 
impairment is not tantamount to, nor does it more nearly 
reflect, the criteria needed to warrant the next higher 
disability evaluation. 38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown, supra. 

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

In the instant case, there is no indication that the veteran 
has been frequently hospitalized for the treatment of this 
disorder, or that it has caused marked interference with his 
employability.  Although there is an indication that the 
veteran would be unable to engage in activities that required 
heavy lifting, there is no suggestion that sedentary forms of 
employment have been markedly interfered with.  Therefore,  
the Board finds no exceptional circumstances in this case 
that would warrant referral for consideration of an 
extraschedular evaluation.


In conclusion, the Board finds that the preponderance of the 
evidence is against the claim for an evaluation in excess of 
20 percent for the service-connected left shoulder 
dislocation residuals, and, therefore, the benefit-of-the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 3.303; Gilbert v. Derwinski, supra.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a left shoulder dislocation with post-
traumatic osteoarthritis is denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


